Citation Nr: 1112971	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-40 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for rheumatic mitral valve stenosis with secondary tricuspid valve insufficiency and pulmonary hypertension, status post mitral valve replacement and tricuspid valve repair, to include as secondary to service-connected asthma.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for right shoulder disability.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Winston-Salem Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's valvular heart disease, currently diagnosed as rheumatic mitral valve stenosis with secondary tricuspid valve insufficiency and pulmonary hypertension, is reasonably shown to have been demonstrated in service.   

2.  It is not shown that the Veteran has a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for entitlement to service connection for rheumatic mitral valve stenosis with secondary tricuspid valve insufficiency and pulmonary hypertension, status post mitral valve replacement and tricuspid valve repair are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for valvular heart disability, given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

Regarding the claim for PTSD, an April 2008, letter provided notice of the evidence needed to substantiate the Veteran's claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Further, the letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2008, RO rating decision then reflects the initial adjudication of the claim after issuance of the April 2008, letter.  Accordingly, no further VCAA notice is required.  
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, personnel records and VA medical records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claim for service connection for PTSD.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

In the instant case, the evidence does not establish that the Veteran has PTSD or another current psychiatric disability, or that he has persistent or recurrent symptoms attributable to PTSD or another psychiatric disability.  Also, the evidence does not indicate that any current psychiatric disability or symptoms thereof may be associated with an established event, injury or disease in service.  In this regard, there is no competent evidence that even suggests a relationship between any current psychiatric problems and service, and no evidence of continuity of psychiatric symptomatology since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Additionally, as will be summarized below, the Veteran received an evaluation for PTSD by a VA social worker in April 2008.  The report of this evaluation constitutes sufficient evidence for VA to make a decision on his claim.  

II.  Factual Background

The Veteran's service treatment records show that on July 1979 entrance examination, heart, vascular, lung, chest and psychiatric functioning were all found to be normal.  More generally, the records do not show any heart or psychiatric complaints or problems and do not document any exposure to a traumatic event.  The records do show treatment for breathing problems and resulting diagnoses of allergic rhinitis, asthma and reactive airway disease.  

On July 1999 QTC examination, the Veteran was noted to have had asthma since 1986 while serving in Germany.  The pertinent diagnosis was asthma.  

An October 1999 rating decision granted service connection for asthma and assigned a 10 percent rating.  

An August 2006 private treatment record indicates that the Veteran was seen for increased shortness of breath over the past year.  He denied a history of rheumatic fever.  It was noted that he had been hospitalized in July 2006 with severe mitral stenosis and that a current echocardiogram showed severe mitral stenosis.  It was recommended that he be evaluated for a mitral valvuloplasty.  

An October 2006 private discharge summary indicates that the Veteran's history was significant for asthma.  He had been otherwise well until three years prior when he had noticed decreasing exercise tolerance and increasing dyspnea, ultimately occurring on occasion with rest and also with mild activity.  He also had developed substernal and left axillary pressure occurring with activity and relieved with rest.  Additionally, he developed the onset of paroxysmal nocturnal dyspnea and two pillow orthopnea along with palpitations but with no syncope.  He was hospitalized in July 2006 for shortness of breath and congestive heart failure.  It was noted that the Veteran's family history for heart disease was positive, as his daughter had aortic valve disease and his sister had a hole in her heart.  During the October 2006 hospitalization, the Veteran underwent right and left heart catheterization and subsequent right thoracotomy with mitral valve replacement.  The final pertinent diagnoses were mitral stenosis, tricuspid regurgitation and congestive heart failure.  

The Veteran was afforded a VA heart examination by a cardiothoracic surgeon in October 2007.  After reviewing the claims file and examining the Veteran, the examiner provided a diagnosis of rheumatic mitral valve stenosis with secondary tricuspid valve insufficiency and pulmonary hypertension, status post mitral valve replacement and tricuspid valve repair.  The examiner commented that the Veteran most likely had had cardiac asthma during service.  In other words, his clinical symptoms of asthma had been secondary to his heart condition, which was clearly present while in service.  However, a diagnosis of the heart condition had not been made at that time.     

The examiner noted that the changes described in the Veteran's mitral valve would have taken many years to develop and thus, would have had to have developed during service.  The examiner also indicated that the Veteran's entire course of asthma may well have been secondary to his heart condition as he reported  that his asthma attacks had stopped since his heart surgery and his breathing had improved.  The examiner found no other possible etiology for the Veteran's valvular heart disability other than rheumatic heart disease affecting the Veteran's mitral valve and causing secondary failure of the tricuspid valve from pulmonary hypertension.  Therefore, while not caused by the Veteran's "asthma", the examiner nevertheless felt that the onset of the Veteran's heart condition was during service.  

In a March 2008 statement, the Veteran indicated that he had been diagnosed with PTSD and that the outlook for the condition was not favorable for the condition because of his flashbacks of war and death.  

In an April 2008 statement, the Veteran indicated that he experienced traumatic events in the cities of Riyadh, Kuwait City and Al Basrah, while serving in the Persian Gulf from 1989 to 1995.  He generally noted that he witnessed bodies on fire in tank vehicles after missile attacks and experienced incoming explosives.  

An April 2008 VA initial psychiatric assessment report reflects that the Veteran presented with concern about having possible PTSD.  He stated that he served in the Gulf War in 1991 and was also in Iraq in 2001.  His duties were maintenance support.  He again indicated that while he was in the Gulf and Iraq, he witnessed bodies on fire in tank vehicles after missile attacks and experienced incoming explosives.  He noted that after he returned from his overseas tours, he had been doing o.k. and never really thought much about his experiences.  However, he stated that over the past couple of years he had had intermittent moments where he had had intrusive thoughts about his time overseas.  These thoughts would "break his concentration."  He noted that he had become reflective about his experiences but then would refocus his attention on what he was doing at work or otherwise, and would go about his day.  

He denied having flashbacks or nightmares.  He denied hypervigilance or discomfort in crowded situations.  He denied avoidance of any kind, paranoia, or auditory or visual hallucinations.  He stated that occasionally he would feel depressed but that this would only last about 5 to 10 minutes and normally occurred when he thought about his overseas experience.  The Veteran denied significant symptoms of anxiety.  He reported having good appetite, good energy and motivation, and he tried to stay active.  He denied social isolation or social withdrawal.  He denied significant mood swings or homicidal or suicidal ideations.  He denied any history of substance or alcohol abuse and denied any current, significant stressors.  

He was employed full time at Fort Bragg as a mechanic.  He noted that he was referred for an evaluation by VA by the "Joel Clinic", which has a debriefing program for individuals who have completed active duty.  

The Veteran indicated that his most concerning symptoms were intermittent, intrusive thoughts breaking his concentration, with the last time being a couple of weeks prior, some increased irritability, and difficulty sleeping.   He also reported that he had had some occasional depressed feelings after having his heart surgery, along with some occasional anxiety.  Mental status examination showed that the Veteran was neat, had an average activity level, normal speech, appropriate behavior, mildly anxious mood, appropriate affect and normal thought content.  He denied any hallucinations or suicidal or homicidal ideation.  He was alert and oriented in all spheres.  He exhibited normal intelligence, abstraction, insight/judgment and memory and he was noted to be literate.  The examiner did not assign the Veteran a DSM IV Axis I diagnosis and assigned a Global Assessment of Functioning (GAF) score of 85.  

The social worker commented that after assessing the Veteran, it appeared that he had some occasional depressed mood and anxiety, which appeared to be normal responses to stressors.  He did identify having some intermittent intrusive thoughts causing some distraction, irritability and difficulty with sleep.  However, there were minimal symptoms to warrant a current Axis I psychiatric diagnosis.  The Veteran denied significant current stressors, worked full-time and engaged in activities normally.  The social worker noted that should the Veteran develop additional symptoms, which warranted evaluation, he could be referred to an outpatient clinic or be treated by his primary care provider for sleep difficulties.   

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV] and a link, established by medical evidence, between current symptoms and a stressor event in service.  It also generally requires credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Cardiovascular disability

The evidence firmly establishes that the Veteran has a current cardiovascular disability, diagnosed as rheumatic mitral valve stenosis with secondary tricuspid valve insufficiency and pulmonary hypertension, status post mitral valve replacement and tricuspid valve repair.  Also, although heart disability was not diagnosed during service, after reviewing the claims file, the October 2006 VA examiner affirmatively found that the Veteran's breathing problems during service were most likely clinical symptoms of asthma secondary to his valvular heart condition (i.e. cardiac asthma).  Consequently, the examiner clearly opined that the onset of the Veteran's heart condition was actually during service.  

In support of his opinion, the examiner noted that the Veteran reported that his asthma attacks had stopped since his heart surgery and his breathing had improved.  The examiner also found that there was no other possible etiology for the heart disease other than the rheumatic valve disease affecting his mitral valve and causing secondary failure of the tricuspid valve from pulmonary hypertension.   The Board notes that there are no other medical opinions of record specifically addressing the etiology and the timing of the first manifestation of the Veteran's current valvular heart disease.  The Board also notes that the Veteran's cardiovascular functioning and his lung and chest functioning were found to be normal on entrance into service and there is no evidence of record of any cardiovascular or breathing problems prior to service.  Thus, the weight of the evidence supports a finding that the current valvular heart disease was incurred in service.  Accordingly, the preponderance of the evidence is in the Veteran's favor and service connection for rheumatic mitral valve stenosis with secondary tricuspid valve insufficiency and pulmonary hypertension, status post mitral valve replacement and tricuspid valve repair, is warranted.  Gilbert, 1 Vet. App. 49, 55 (1990).
  
B.  PTSD

In the instant case, despite the Veteran's assertion, there is no medical evidence of record indicating that the Veteran has been diagnosed with PTSD or any other psychiatric disorder.  Instead, in the April 2008 VA evaluation, the VA social worker affirmatively found, after a comprehensive evaluation, that the Veteran's symptoms did not warrant assignment of a psychiatric diagnosis, noting that the Veteran denied significant current stressors, worked full time and engaged in activities normally.  Additionally, although the Veteran asserts that he has PTSD, as a layperson, he is not competent to render such a psychiatric diagnosis.  See e.g. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where a current disability resulting from service actually exists.  See 38 U.S.C.A. § 1110.  Hence, where, as here, competent evidence does not establish the current disability for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for PTSD must be denied because the first essential criterion for a grant of service connection- evidence of a current PTSD diagnosis-has not been met.  If at some point in the future, the Veteran actually receives a diagnosis of PTSD or other psychiatric disability related to his military service, he may be able to reopen this claim.  


ORDER

Service connection for rheumatic mitral valve stenosis with secondary tricuspid valve insufficiency and pulmonary hypertension, status post mitral valve replacement and tricuspid valve repair, is granted.

Service connection for posttraumatic stress disorder (PTSD) is denied.    


REMAND

The Veteran's service personnel records show that he received an Army parachutist's badge.  The records also show that the Veteran was specifically assigned to parachute duty at Fort Bragg, North Carolina in February 1997.  In a March 2008 statement, the Veteran indicated that the condition of his right shoulder was that he had chronic pain, swelling and stiffness.  He indicated that the condition was directly related to the performance of his duties while on jump status in service.  

The Veteran's service treatment records do not document any right shoulder complaints or injury during service.  However, given that the personnel records show that the Veteran obtained the parachutist's badge and was specifically assigned to parachute duty; given that the Veteran is competent to report that he experienced shoulder problems in service in conjunction with his parachute duty; and given that the Veteran is also competent to report current shoulder symptomatology, the Board finds that it is necessary to afford him a VA examination prior to final adjudication of his claim.  See 38 C.F.R. § 3.159(c)(4).  See also McClendon, 20 Vet. App at 83 (tending to indicate that if  a Veteran's military records show that he made multiple parachute jumps and the Veteran credibly reports current orthopedic  symptomatology, which he attributes to these jumps,  VA should  obtain a medical opinion as to whether the reported current orthopedic disability is related to the jumps.).

Prior to arranging for the VA examination, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for right shoulder disability since separation from service and should secure copies of complete records of the treatment or evaluation from all sources identified.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for right shoulder disability since service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  The RO/AMC should arrange for a VA examination by an appropriate examiner to determine the likely etiology of any current right shoulder disability that is identified.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests, to include X-rays, should be performed.  The examiner should then provide an opinion as to whether any current right shoulder disability is at least as likely as not (i.e. a 50% chance or better) related to the Veteran's military service, to include his parachute duty therein.  The examiner should explain the rationale for the opinion given.

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


